 
 
I 
108th CONGRESS
2d Session
H. R. 5260 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Ms. DeLauro (for herself and Mr. Turner of Ohio) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend the life of the Advisory Committee on Veterans Business Affairs until September 30, 2006. 
 
 
1.Extension of life of Advisory Committee on Veterans Business AffairsSection 203(h) of the Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking September 30, 2004 and inserting September 30, 2006.  
2.Conforming amendments relating to assumption of duties of Advisory Committee on Veterans Business Affairs by National Veterans Business Development CorporationSection 33(h) of the Small Business Act (15 U.S.C. 657c(h)) is amended— 
(1)by striking October 1, 2004 and inserting October 1, 2006; and 
(2)by striking of this Act and inserting of the Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b note).   
 
